                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

STATE FARM LIFE AND
ACCIDENT ASSURANCE CO.,

                              Plaintiff,                                      ORDER
       v.
                                                                          18-cv-685-wmc
STEVEN D. BRUSKE, KEYE LARGE,
and AMANDA GROVES,

                              Defendants.


       Consistent with last week’s telephonic status conference, the court formally APPOINTS

Janice K. Wexler as guardian ad litem for the minor children, A.B. and G.B., in the above

captioned matter. The terms of her engagement are set forth in the attached letter. As

previously discussed, she will be paid monthly from the insurance proceeds deposited with the

court and is to file under seal her monthly invoices, along with a redacted, publicly filed invoice

consistent with local procedure.

       This matter is referred to Magistrate Judge Crocker for expedited scheduling. The

parties are directed to meet and confer and submit scheduling proposal(s) to the court not later

than February 8, 2019, after which the court will hold a telephonic scheduling conference.

       Finally, the parties are reminded that Clerk of Court / Magistrate Judge Oppeneer is

available for mediation if and when the parties wish to proceed.

       Entered this 28th day of January 2019.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge
